Case 3:18-cv-00553-KAD Document 57 Filed 12/20/19 Page 1of 3

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

X
RAGHAVENDRA VIJAYANAGAR
No. 3:18-cv-00553-KAD

Plaintiff,

V.

JAYARAMAN KRISHNA, ET AL. ; December 20, 2019
Defendant.

 

MOTION TO WITHDRAW APPEARANCE
Attomey Ari J. Hoffman, Esq., counsel for defendant Jayaraman Krishna (“Defendant”),

files this Motion to Withdraw Appearance pursuant to L. Civ. R. 7(e), and in support thereof states:

1, Defendant engaged Cohen and Wolf, P.C. (“Cohen and Wolf”) to represent him in the
above-captioned matter. Attorney Hoffman is an attorney at Cohen and Wolf and filed an appearance
on behalf of Defendant on May 23, 2018 (ECF No. 11).

2. Attorney Hoffman now moves to withdraw his appearance on behalf of Defendant.

3. While Defendant has known about the imminence of the filing of this Motion to Withdraw,
Defendant has not filed an individual appearance, and no other counsel has appeared on behalf of
Defendant. Good cause exists for granting this motion, because the attorney-client relationship has
broken down irretrievably, precluding Attorney Hoffman from continuing to provide legal
representation to Defendant in this matter.

4. Pursuant to L. Civ. R. 7(e), Attorney Hoffman has provided written notice to Defendant,

by certified mail, that he has asked to withdraw his appearance and that, if granted, Defendant’s failure
Case 3:18-cv-00553-KAD Document 57 Filed 12/20/19 Page 2 of 3

to either engage successor counsel or file a personal appearance will result in the granting of the

Motion to Withdraw and may result in a dismissal or default being entered against him.

Respectfully Submitted,

By:___/s/ Ari J. Hoffman
Ari J. Hoffman, Esq.
Federal Bar No. ct22516
Cohen and Wolf, P.C.
1115 Broad Street
Bridgeport, CT 06604
Tele: (203) 368-0211
Fax: (203) 394-9901
E-mail: ahoffman@cohenandwolf.com
Case 3:18-cv-00553-KAD Document 57 Filed 12/20/19 Page 3 of 3

CERTIFICATION

This is to certify that, on the date hereof, a copy of the foregoing document was filed
electronically. Notice of the foregoing filing and this Certificate of Service will be sent by e-
mail to all parties by operation of the Court’s electronic filing system and by mail to any parties
who are unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF System.

I further certify that a copy of the foregoing document was served by certified mail this 20th
day of December 2019, upon:

Mr. Jayaraman Krishna

1769 Oenoke Ridge

New Canaan, CT 06840

/s/ Ari J. Hoffman
Ari J. Hoffman, Esq.
